Citation Nr: 1228030	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-19 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for renal insufficiency.

2.  Entitlement to service connection for chronic malnutrition.

3.  Entitlement to service connection for low testosterone.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to June 1994 and from February 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned at a hearing in February 2010.  A transcript is of record.

The instant matters were previously before that Board in October 2010 at which time they were remanded for further development and issuance of a supplemental statement of the case (SSOC) in light of additional evidence associated with the claims folder.  That development having been completed, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998)

(The decision below addresses the Veteran's claims of service connection for renal insufficiency, chronic malnutrition, and low testosterone.  The issue of entitlement to service connection for sleep apnea is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of renal insufficiency.

2.  The Veteran does not have a current diagnosis of chronic malnutrition.

3.  The Veteran does not have low testosterone that is attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have renal insufficiency that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The Veteran does not have chronic malnutrition that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The Veteran does not have a low testosterone that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In July 2006, the RO received the Veteran's claims of service connection for, among other things, chronic malnutrition and renal deficiency, which he asserted were secondary to his service-connected intestinal disability.  In September 2006, the RO sent to him a letter notifying him of the evidence required to substantiate those claims.  Specifically, the notification to the Veteran apprised him of what the evidence must show to establish entitlement to service connection on both a direct and a secondary basis, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The notice also included the criteria for assigning a disability rating and an effective date as required by Dingess, supra.  

In January 2007, the RO received the Veteran's claim of service connection for, among other things, low testosterone.  In a letter dated that same month, the RO apprised the Veteran of the information and evidence necessary to substantiate those claims.  

Neither the Veteran nor his attorney has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the September 2006 and January 2007 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his service connection claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, private medical records, records from the Social Security Administration, which included the Veteran's medical records from the Jacksonville, Florida, outpatient clinic dated from May 2010 to the present as required by the terms of the Board's October 2010 remand, and lay statements in support of his claim, to include his February 2010 Board hearing testimony.  The Veteran has also not identified any outstanding evidence and the Board is aware of none.

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  The Board has considered whether VA examinations were required in connection with the Veteran's claims for service connection for low testosterone, renal insufficiency, and chronic malnutrition under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Upon review of the evidence of record and in consideration of the theories of service connection advanced by the Veteran, the Board finds that the duty to obtain medical examinations in connection with the three claims decided herein was not triggered in this case.  Specifically, as will be discussed in further detail below, with regard to the Veteran's claims of service connection for renal insufficiency and chronic malnutrition, the Board finds that the evidence fails to establish a current diagnosis, or symptoms of a disability, related to either condition during the pendency of those claims.  While the Veteran was previously assessed as having acute renal failure in February 2005, a review of the records dated since the filing of his service connection claim in July 2006 fail to document a diagnosis of, or show treatment related to, renal insufficiency.  Furthermore, there is no indication from the evidence that the Veteran's previously assessed renal failure is related to service or to a service connected disability, to include any medications taken therefore.  During his February 2010 Board hearing, the Veteran indicated that he did not currently experience problems related to his kidneys.  He also denied any VA or private treatment related to any renal dysfunction.

Similarly, while the Veteran contends that food passes quickly through his system and is not properly digested, he has not been diagnosed as having chronic malnutrition and a review of the records does not reveal any objective indication of chronic malnutrition.  Indeed, the Veteran's VA treatment records show that his weight is stable and that the Veteran has denied any loss of appetite.

As to the Veteran's claim of service connection for low testosterone, the record shows a diagnosis of hypogonadism and that the Veteran receives monthly testosterone injections.  However, there is no indication that the Veteran's low testosterone had its onset in service or is otherwise related to service.  Further, while the Veteran asserts that his low testosterone is related to his service-connected diabetes, the evidence simply fails to support the Veteran's theory in this regard.  Indeed, the Veteran's medical records indicate that he is without complications from his diabetes mellitus.  

Accordingly, based on the evidence of record, the Board finds that the VA's duty to provide medical examinations in connection with the Veteran's claims of service connection for low testosterone, renal insufficiency, and chronic malnutrition has not been triggered in the instant case.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The second and third elements of service connection may also be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).  

A.  Renal Insufficiency

The Veteran contends that he suffers from renal insufficiency as a result of his service-connected intestinal condition.  A review of the record shows that while in service, the Veteran underwent a subtotal colectomy for colon polyps.  In February 2005, a totoal protectomy, ileoanal J-pouch and loop ileostomyctomy with ileosigmoid anastomosis was performed.  During his February 2010 Board hearing, the Veteran stated that he went into renal failure as a result of these surgeries.  A review of the private medical evidence of record shows that after the Veteran's February 2005 surgery, he was seen for consultation for acute renal failure.  The physician indicated his concern about the possibility of an underlying renal disease which may have predisposed the Veteran to acute tubular necrosis related to surgery.  He stated, however, that the Veteran's renal functioning was already improving and blood testing and a urinalysis was recommended.  Laboratory testing was undertaken in March 2005 and there is no indication from the record that results of such testing were positive for findings of renal disease.  There is also no indication from the Veteran's medical records dated since he filed his July 2006 claim of service connection for renal insufficiency that he has received treatment related to the kidneys or has been diagnosed as having any renal disease.  Indeed, the Veteran himself testified during his February 2010 hearing that he does not experience problems with his kidneys, is not receiving private or VA treatment related to his kidneys, and has no problems producing urine.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  As such, an essential element of a service connection claim is the establishment of a current disability.  In the instant case, the Board finds that the evidence fails to establish a currently diagnosed renal disease or disability.  Although the evidence shows that the Veteran had an episode of acute renal failure following his February 2005 surgery, the evidence simply fails to establish that the Veteran currently suffers from renal failure or has any residual disability as a result of that acute episode in February 2005, prior to the filing of the current claim.  

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for renal insufficiency.  Because the evidence does not show that the Veteran has, at any point during the pendency of his claim, been diagnosed as having renal insufficiency, or any other kidney disability, the claim of service connection for renal insufficiency must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In finding that service connection for renal insufficiency is not warranted under any theory advanced by the Veteran, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2011). 

B.  Chronic Malnutrition

The Veteran contends that he suffers from chronic malnutrition as a result of his service connected intestinal disability.  It is his contention that he suffers from dumping syndrome, whereby food passes through his system too rapidly to be digested.  While the evidence of record is positive for dumping episodes related to his status post gastrointestinal surgeries, the evidence of record is silent for a diagnosis of malnutrition.  A review of the relevant evidence shows that the Veteran's weight has been stable and his appetite good.  Although the Veteran may believe that he suffers from malnutrition, the evidence simply does not reflect a current diagnosis of malnutrition, nor has the Veteran proffered any evidence suggestive of symptoms of malnutrition.  Indeed, none of the medical providers have expressed concern over the Veteran's ability to absorb nutrients and the evidence shows either stable weight or weight gain throughout the pendency of the Veteran's claim.  While the Board does not disagree that dumping syndrome could certainly lead to malnutrition, the evidence does not support a finding that the Veteran currently suffers from that complication.

The Board is also cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (providing that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Here, however, the Board finds that as a layperson, the Veteran is not competent to diagnose malnutrition, especially in light of the lack of any documented symptoms.  Indeed, while the Veteran is competent to testify as to the frequency of bowel movements, he is not competent to state that his body is not absorbing the necessary nutrients from his food.  Further, he has not indicated a diagnosis of malnutrition rendered by a medical professional.  

Accordingly, without evidence of a current diagnosis of chronic malnutrition, the Board finds that the claim of service connection for chronic malnutrition must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

C.  Low Testosterone

The Veteran seeks service connection for low testosterone, either as directly related to service or as a result of his service-connected diabetes mellitus.  As noted above, the evidence contains a diagnosis of hypogonadism and reflects that the Veteran receives monthly testosterone injections.  

A review of the Veteran's STRs are silent for any mention of low testosterone and the Veteran does not assert that he was diagnosed in service as having low testosterone.  Post-service medical records show that in February 2006, the Veteran presented with complaints of erectile dysfunction, which the clinician stated appeared to be pain related.  An erectile dysfunction level laboratory test was ordered, which apparently showed low levels of testosterone and the Veteran was prescribed testosterone injections, intramuscularly, every month.

At the outset, the Board finds that the evidence fails to establish the Veteran's low testosterone is related to service.  There is no evidence of low testosterone in service, the Veteran was not diagnosed as having low testosterone until two years after service, and none of the VA clinicians have related the Veteran's low testosterone to service.  Furthermore, the Veteran has not reported a continuity of symptoms since service that were later determined to be symptoms of low testosterone.  In short, there is simply no evidence of nexus between the Veteran's low testosterone and service.  See Davidson, supra see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Similarly, as discussed above, there is no evidence even suggesting that the Veteran's low testosterone may be related to service such that VA's duty to provide a medical examination in connection with his claim is triggered.  See McLendon, supra.  

As to the Veteran's assertion that his low testosterone is related to his service-connected diabetes mellitus, the Board finds that this theory of service connection must also be rejected.  While the Veteran is service-connected for diabetes mellitus, his post-service treatment records all indicate that his diabetes mellitus is without complication.  Further, it is not suggested from the medical records that the Veteran's low testosterone is due to the Veteran's diabetes mellitus, nor does it appear as though the Veteran's low testosterone has undergone a chronic worsening since its diagnosis, which could possibly suggest an aggravation of that condition due to a service-connected disability.  Thus, while the Veteran has not been afforded a medical examination in connection with this theory of service connection, in the absence of evidence, lay or medical, containing some suggestion that the Veteran's low testosterone is any way related to his diabetes mellitus, VA's duty to provide a medical examination has not been triggered.  See McLendon, supra.

The Board further notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau, 492 F.3d at 1374-75; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his low testosterone, especially in light of the fact that the indicates that his diabetes mellitus is without complications.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for low testosterone because the requisite nexus evidence is lacking.  See Hickson and Allen, both supra.  In finding that service connection for low testosterone is not warranted under any theory advanced by the Veteran, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for renal insufficiency is denied.

Entitlement to service connection for chronic malnutrition is denied.

Entitlement to service connection for low testosterone is denied.


REMAND

The issue of entitlement to service connection for sleep apnea was remanded by the Board in October 2010 for the Veteran to be afforded a VA examination to determine the likelihood that the Veteran's sleep apnea was related to his military service.  The Veteran was afforded a VA examination in March 2011, the report of which included the examiner's opinion that it was less likely than not that the Veteran's sleep apnea was directly related to his military service.  The examiner noted that there were no objective complaints, evaluations, or treatment for sleep apnea in service.  She also indicated that obesity was a definite risk factor for sleep apnea, referencing the Veteran's weight gain since service.

Although the Veteran initially claimed sleep apnea as directly related to service, he now contends that his sleep apnea is secondary to his service-connected gastrointestinal reflux disease (GERD) and/or his service-connected diabetes mellitus.  As noted above, a disability that is caused or aggravated by an already service-connected disease or injury may be service connected on a secondary basis.  See Allen, supra; 38 C.F.R. § 3.310.  In this regard, because the VA examiner considered only whether the Veteran's sleep apnea was directly related to service and did not definitively link his sleep apnea to his obesity, the Board finds that the medical evidence of record is insufficient to address the issue of secondary service connection in this case.  

Thus, because the issue of entitlement to service connection for sleep apnea on a secondary basis presents certain medical questions which cannot be answered by the Board, the matter must be remanded to obtain an addendum opinion as to whether it is at least as likely as not the Veteran's service-connected GERD or diabetes mellitus, or any other service-connected disability, has caused or made chronically worse the Veteran's sleep apnea.  See 38 U.S.C.A. § 5103A(d) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Specifically, the March 2011 examiner should be asked to provide an addendum to the previous examination report that includes an opinion as to whether it is at least as likely as not any of the Veteran's service-connected disabilities, to specifically include his GERD and diabetes mellitus, has caused or made chronically worse the Veteran's sleep apnea.  (In addition to GERD and diabetes mellitus, the Veteran is service connected for status post total proctectomy, ileonal J-pouch and loop ileostomyctomy with ileosigmoid anastomosis; chronic adjustment disorder; hypertension; and surgical scars of the abdomen.)

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim for service connection for sleep apnea on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his sleep apnea symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  After completing this development, the AOJ should contact the VA examiner who examined the Veteran in March 2011 and obtain from the examiner an addendum to the March 2011 examination report that includes an opinion as to whether it is at least as likely as not any of the Veteran's service-connected disabilities, to specifically include his GERD and/or diabetes mellitus has caused or made chronically worse the Veteran's sleep apnea.  (In addition to GERD and diabetes mellitus, the Veteran is service connected for status post total proctectomy, ileonal J-pouch and loop ileostomyctomy with ileosigmoid anastomosis; chronic adjustment disorder; hypertension; and surgical scars of the abdomen.)  As part of the requested opinion, the examiner should comment on the relationship between the Veteran's obesity and his service-connected disabilities, if any, and consider whether the Veteran's obesity is caused or aggravated by any service-connected disability.

Regardless of whether the VA examiner's opinion as to any question is favorable or negative, the examiner must provide support for her opinions.  This includes reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.

If the examiner determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

(If the March 2011 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the questions posed in the preceding paragraphs.)

4.  If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report to the examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for sleep apnea, to include as secondary to an already service-connected disability.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


